COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                               NO. 02-13-00136-CV


IN RE DAVID DANIELS                                                      RELATOR


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

      The court has considered relator’s petition for writ of mandamus, the

response by real parties in interest, and the parties’ reply briefs. The court is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.

                                                    PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: May 15, 2013




      1
       See Tex. R. App. P. 47.4, 52.8(d).